 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES E. THREADGILL,                            No. 2:18-cv-3048 MCE CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF SOLANO, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding pro se with claims for injunctive relief related to conditions of

18   confinement at the Solano County Jail. Plaintiff has requested leave to proceed in forma pauperis

19   pursuant to 28 U.S.C. § 1915 and this proceeding was referred to this court by Local Rule 302.

20          Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. §

21   1915(a). Accordingly, the request to proceed in forma pauperis will be granted.

22          At the time plaintiff filed his complaint, he was detained in the Solano County Jail. In the

23   process of screening plaintiff’s complaint pursuant 28 U.S.C. § 1915A(a), the court learned from

24   the Solano County Sheriff’s website that plaintiff is no longer detained in the Solano County Jail.

25   From the Superior Court of Solano County’s website, it appears plaintiff was released on parole

26   or possibly probation on December 18, 2018.

27          Since plaintiff is no longer in custody, plaintiff will be ordered to show cause within 14

28   days why his complaint should not be dismissed as moot.
                                                        1
 1

 2             In accordance with the above, IT IS HEREBY ORDERED that:

 3             1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.

 4             2. Within 14 days, plaintiff shall show cause why his complaint should not be dismissed

 5   as moot. Plaintiff’s failure to do so will result in a recommendation that plaintiff’s complaint be

 6   dismissed and this case be closed.

 7   Dated: April 18, 2019
                                                        _____________________________________
 8
                                                        CAROLYN K. DELANEY
 9                                                      UNITED STATES MAGISTRATE JUDGE

10

11

12   1
     thre3048.mt
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     1
